Citation Nr: 0907319	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-16 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure, and if so, entitlement to service connection for 
same. 

2.  Entitlement to service connection for a kidney disorder, 
to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral 
peripheral vascular disease, to include as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.
7.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has unverified service from March 1961 to March 
1962, and verified service from March 1962 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure.  The August 2002 rating decision also denied the 
Veteran's claims of entitlement to service connection for a 
kidney disorder, bilateral peripheral vascular disease, 
coronary artery disease, hypertension, erectile dysfunction, 
and diabetic retinopathy, all to include as secondary to 
diabetes mellitus.

The Board notes that a September 2003 rating decision denied 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Such decision was 
timely appealed by the Veteran's May 2004 Substantive Appeal.  
By a December 2004 rating decision, however, the Veteran was 
awarded service connection for bilateral hearing loss and 
tinnitus, and as such, the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus are no 
longer on appeal.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for diabetes mellitus was previously denied in a March 1978 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for diabetes mellitus, now styled to 
include as secondary to herbicide exposure, received since 
the last final denial in March 1978 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The probative evidence of record indicates that the 
Veteran's diabetes mellitus first manifested to a compensable 
degree more than one year after his separation from service 
and is unrelated to his period of service or to any aspect 
thereof, to include herbicide exposure.

4.  The probative evidence of record indicates that the 
Veteran's kidney disorder is unrelated to his period of 
service or to any aspect thereof; diabetes mellitus is not a 
service-connected disability.

5.  The probative evidence of record indicates that the 
Veteran's bilateral peripheral vascular disease is unrelated 
to his period of service or to any aspect thereof; diabetes 
mellitus is not a service-connected disability.

6.  The probative evidence of record indicates that the 
Veteran's coronary artery disease first manifested to a 
compensable degree more than one year after his separation 
from service and is unrelated to his period of service or to 
any aspect thereof; diabetes mellitus is not a service-
connected disability.

7.  The probative evidence of record indicates that the 
Veteran's hypertension first manifested to a compensable 
degree more than one year after his separation from service 
and is unrelated to his period of service or to any aspect 
thereof; diabetes mellitus is not a service-connected 
disability.

8.  The probative evidence of record indicates that the 
Veteran's erectile dysfunction is unrelated to his period of 
service or to any aspect thereof; diabetes mellitus is not a 
service-connected disability.

9.  There is no current diagnosis of diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision that denied the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, now styled to include as secondary to 
herbicide exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's service, to include herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4.  A kidney disorder was not incurred in or aggravated by 
the Veteran's service, and is not related to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2008).

5.  Bilateral peripheral vascular disease was not incurred in 
or aggravated by the Veteran's service, and is not related to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2008).

6.  Coronary artery disease was not incurred in or aggravated 
by the Veteran's service, and is not related to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2008).

7.  Hypertension was not incurred in or aggravated by the 
Veteran's service, and is not related to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2008).

8.  Erectile dysfunction was not incurred in or aggravated by 
the Veteran's service; and is not related to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2008).

9.  The claim of entitlement to service connection for 
diabetic retinopathy must be denied under the law.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In July 2002, before the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims of entitlement to 
service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, and for a kidney disorder, 
to include as secondary to diabetes mellitus.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claims.  
He was informed that VA would attempt to review his claims 
and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

In Janaury 2004, before the April 2004 adjudication of the 
claims by a Decision Review Officer, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claims of entitlement to service connection 
for diabetes mellitus, to include as secondary to herbicide 
exposure, and for a kidney disorder, bilateral peripheral 
vascular disease, coronary artery disease, hypertension, 
erectile dysfunction, and diabetic retinopathy, all to 
include as secondary to diabetes mellitus.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  The Board notes that 
the January 2004 letter was not timely, as the initial 
adjudication of the claims had taken place.  However, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of applications to reopen previously 
denied claims.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Such notice was not provided to the Veteran in this 
case.  To the extent there is a deficiency of notice or 
assistance, however, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision with regard to reopening the claim of 
entitlement to service connection for diabetes mellitus, now 
styled to include as secondary to herbicide exposure.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not required in this case as to the 
Veteran's claims of entitlement to service connection because 
there is no evidence of in-service events, injuries, or 
diseases, and there is sufficient evidence to make a decision 
on the claims.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for diabetes mellitus was previously 
denied in a March 1978 rating decision.  Although the RO 
reopened and subsequently denied the claim, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for diabetes 
mellitus, now styled to include as secondary to herbicide 
exposure, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in June 
2002, in the form of a claim of entitlement to service 
connection for diabetes, now styled to include as secondary 
to herbicide exposure.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the 
prior final decision consisted of the Veteran's claim of 
entitlement to service connection for diabetes mellitus, his 
service treatment records, and report of VA examination dated 
in December 1977.  The RO found that there was no current 
evidence that indicated that the Veteran's diabetes mellitus 
was incurred in or aggravated by military service.  The 
Veteran's claim of entitlement to service connection for 
diabetes mellitus was denied.

The Veteran applied to reopen his claim of entitlement to 
service connection for diabetes mellitus, now styled to 
include as secondary to herbicide exposure in June 2002.  
Newly received evidence since March 1978 includes post-
service private treatment records and the Veteran's own 
statements, to include his June 2003 Notice of Disagreement, 
and his May 2004 Substantive Appeal.  

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for diabetes mellitus 
received since the last final decision in March 1978 is new 
in that it was not previously considered by agency decision 
makers, or cumulative or redundant of other evidence of 
record.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure received since 
the last final decision in March 1978 is also material in 
that it relates to an unestablished fact.  Specifically, the 
assertion of entitlement to service connection on the basis 
that diabetes mellitus was added to the list of conditions 
presumed to relate to herbicide exposure, and the assertion 
of presence in the Republic of Vietnam, raise a reasonable 
possibility of substantiating his claim.  38 C.F.R. § 3.303 
(2008).

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for diabetes mellitus, to include as 
secondary to herbicide exposure has been received, and such 
claim is reopened.

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to diabetes mellitus, to include as secondary to herbicide 
exposure, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on 
the merits.  In this case, the VCAA letters dated in July 
2002 and January 2004 provided the Veteran with the laws and 
regulations pertaining to consideration of the claim of 
entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure on the merits.  
Additionally, the Veteran provided arguments addressing his 
claim on the merits in his own statements.  Given that the 
Veteran had adequate notice of the applicable regulations, 
the Board finds that the Veteran would not be prejudiced by 
the Board's review of the merits of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus, a kidney disorder, coronary artery 
disease, and hypertension will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service. The Veteran's bilateral peripheral 
vascular disease, erectile dysfunction, and diabetic 
retinopathy, however, are not disabilities for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).


Diabetes Mellitus

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods. This includes diabetes 
mellitus, if manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

In this case, the Veteran's service personnel records do not 
show that he had service in the Republic of Vietnam or in the 
waters offshore of the Republic of Vietnam.  The Veteran, 
however, contends that he was in the Republic of Vietnam, on 
temporary duty in Tuyhoa, for a period of thirteen days in 
November 1967.    

The Veteran's service personnel records indicate foreign 
service in Guam and Taiwan.  A notation as to the Veteran's 
foreign service summary indicates that the Veteran was 
assigned temporary duty "SEA" from August 8, 1967 to July 
9, 1968 (30 days).  The Veteran's service personnel records 
provide a chronological listing of service to include Air 
Force bases in Guam, Montana, Taiwan, and North Carolina.  
One of the Veteran's Uniform Airman Records, indicates that 
the Veteran departed a duty station on September 14, 1968 and 
arrived at a duty station on October 10, 1968 for an 
assignment.  The code "TW" is noted as to the overseas area 
of such assignment.  

Service treatment records dated on October 31, 1967 indicate 
the Veteran was seen at a medical facility on an Air Force 
base in Taiwan.  A subsequent service treatment record dated 
on November 30, 1967 indicates that the Veteran was scheduled 
for care at a medical facility on an Air Force base in 
Taiwan.  Service treatment records as to an unrelated 
condition, dated in February 1968, indicate that the Veteran 
entered the Pacific Theatre on August 19, 1967.  

In July 2002, the RO requested information from the National 
Personnel Records Center (NPRC) as to the Veteran's claimed 
service in the Republic of Vietnam.  Specifically, the RO 
requested pages from the Veteran's personnel file showing his 
unit of assignment, dates of assignment, participation in 
combat operation, wounds in action, awards and decorations, 
and official travel outside of the United States.  The RO 
also requested that the NPRC furnish the Veteran's dates of 
service in the Republic of Vietnam.  

In July 2002, NPRC supplied the Veteran's pertinent personnel 
records, described above, and indicated that there is no 
record that the Veteran served in the Republic of Vietnam.  
Further, the response indicated that the Veteran received a 
Vietnam Service Medal for service in Taiwan.  

There is no indication that the Veteran's service personnel 
records are incomplete or incorrect as to the time period, 
November 1967, claimed by the Veteran as the time of his 
temporary duty in the Republic of Vietnam.  

Based on the evidence of record at this time, the Board thus 
finds that the Veteran does not have the required service in 
the Republic of Vietnam or in the waters of the Republic of 
Vietnam, and was not presumptively exposed to herbicides 
during his military service.  The Veteran is therefore not 
entitled to service connection for diabetes mellitus on a 
presumptive basis.  The Board will therefore address the 
merits of the Veteran's claim on alternate bases.

The Veteran's service treatment records are negative for 
treatment or diagnosis of diabetes mellitus.  Because 
diabetes mellitus was not diagnosed in service, the Board 
finds that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).

At the time of the VA examination in December 1977, the 
Veteran reported that five years prior he sought treatment 
for complaints of feeling tired and urinating too much.  A 
subsequent glucose tolerance test revealed abnormal results 
and the Veteran was placed on antidiabetic medication.  The 
Veteran reported that he remained on such medication, without 
other symptoms.  The examiner included a diagnosis of 
diabetes mellitus, mild, non-service-connected, by history, 
in his report.  

A letter from the Veteran's private physician, dated in June 
2002, indicates that he has been treating the Veteran for 
four years for diabetes mellitus.  The physician reported 
that the Veteran has a history of diabetes mellitus of over 
30 years duration.  

There is no evidence in the Veteran's claims file indicating 
that the VA examiner or his private physician found a 
relationship between his diabetes mellitus and his period of 
service, including exposure to herbicide agents. 

Even based on the Veteran's reports of medical history, the 
evidence of record reflects that the Veteran's diabetes 
mellitus was first diagnosed in as early as 1972, more than 
one year after his separation from service.  The Veteran is 
thus not entitled to service connection on a presumptive 
basis because diabetes mellitus did not manifest to a 
compensable degree within one year following his separation 
from service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). In 
this case, there is no clinical evidence of treatment for 
diabetes mellitus-related problems during the Veteran's 
period of service.  As there is no evidence of treatment for 
or complaints of problems related to diabetes mellitus during 
service, or of exposure to herbicide agents in service, the 
Board finds that a VA examination is not required in this 
case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no evidence establishing a medical nexus 
between military service and the Veteran's diabetes mellitus.  
Thus, service connection for diabetes mellitus, to include as 
secondary to herbicide exposure is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's diabetes mellitus first manifested more 
than one year after his period of service and is not related 
to his service or to any incident therein, including exposure 
to herbicides.  The Board finds that the preponderance of the 
evidence is against the claim for service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Kidney Disorder

As discussed above, the Board found that the Veteran's 
diabetes mellitus was not incurred in or aggravated by his 
military service, to include herbicide exposure, and that he 
is therefore not entitled to service connection for diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As the Veteran's 
diabetes mellitus is not a service-connected disease, it may 
not serve as a disorder entitling the Veteran to service 
connection for a kidney disorder on a secondary basis.  The 
Board will therefore address the merits of the Veteran's 
claim on alternate bases.

The Veteran's service treatment records are negative for 
treatment or diagnosis of a kidney disorder.  Because a 
kidney disorder was not diagnosed in service, the Board finds 
that there was no evidence of a chronic condition at 
separation.  38 C.F.R. § 3.303(b).

The first indication of a kidney disorder is in private 
treatment records dated in August 2001.  At that time, left 
renal 40 percent obstruction by catheterization was noted in 
the Veteran's problem list.    

There is no evidence in the Veteran's claims file indicating 
that his private physician found a relationship between any 
kidney disorder and his period of service. 

The evidence of record reflects that the first notation as to 
a kidney disorder is dated in August 2001, many years after 
separation from service.  The Veteran is thus not entitled to 
service connection on a presumptive basis because a kidney 
disorder did not manifest to a compensable degree within one 
year following his separation from service.  In view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
kidney-related problems during the Veteran's period of 
service.  As there is no evidence of treatment for or 
complaints of problems related to the kidneys during service, 
the Board finds that a VA examination is not required in this 
case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no evidence establishing a medical nexus 
between military service and the Veteran's kidney disorder.  
Thus, service connection for a kidney condition is not 
warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's kidney disorder first manifested many 
years after his period of service and is not related to his 
service or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a kidney disorder, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral Peripheral Vascular Disease

As discussed above, the Board found that the Veteran's 
diabetes mellitus was not incurred in or aggravated by his 
military service, to include herbicide exposure, and that he 
is therefore not entitled to service connection for diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As the Veteran's 
diabetes mellitus is not a service-connected disease, it may 
not serve as a disorder entitling the Veteran to service 
connection for bilateral peripheral vascular disease on a 
secondary basis.  The Board will therefore address the merits 
of the Veteran's claim on alternate bases.

The Veteran's service treatment records are negative for 
treatment or diagnosis of bilateral peripheral vascular 
disease.  Because such was not diagnosed in service, the 
Board finds that there was no evidence of a chronic condition 
at separation.  38 C.F.R. § 3.303(b).

The first indication of bilateral peripheral vascular disease 
is in private treatment records dated in August 2001.  At 
that time, peripheral vascular disease with 50-60 percent 
right iliac obstruction was noted in the Veteran's problem 
list.    

There is no evidence in the Veteran's claims file indicating 
that his private physician found a relationship between 
bilateral peripheral vascular disease and his period of 
service. 

The evidence of record reflects that the first notation as to 
bilateral peripheral vascular disease is dated in August 
2001, many years after separation from service.  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
bilateral peripheral vascular disease during the Veteran's 
period of service.  As there is no evidence of treatment for 
or complaints of problems related to bilateral peripheral 
vascular disease during service, the Board finds that a VA 
examination is not required in this case.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
evidence establishing a medical nexus between military 
service and the Veteran's bilateral peripheral vascular 
disease.  Thus, service connection for same is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's bilateral peripheral vascular disease 
first manifested many years after his period of service and 
is not related to his service or to any incident therein.  
The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
peripheral vascular disease, and the claim must be denied.  
38 U.S.C.A.     § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Coronary Artery Disease

As discussed above, the Board found that the Veteran's 
diabetes mellitus was not incurred in or aggravated by his 
military service, to include herbicide exposure, and that he 
is therefore not entitled to service connection for diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As the Veteran's 
diabetes mellitus is not a service-connected disease, it may 
not serve as a disorder entitling the Veteran to service 
connection for coronary artery disease on a secondary basis.  
The Board will therefore address the merits of the Veteran's 
claim on alternate bases.

The Veteran's service treatment records are negative for 
treatment or diagnosis of coronary artery disease.  Because 
such was not diagnosed in service, the Board finds that there 
was no evidence of a chronic condition at separation.  38 
C.F.R.      § 3.303(b).

The first indication of coronary artery disease is in private 
treatment records dated in August 2001.  At that time, the 
Veteran was assessed with triple-vessel coronary disease and 
preserved left ventricular function.

There is no evidence in the Veteran's claims file indicating 
that his private physician found a relationship between 
coronary artery disease and his period of service. 

The evidence of record reflects that the first notation as to 
coronary artery disease is dated in August 2001, many years 
after separation from service.  The Veteran is thus not 
entitled to service connection on a presumptive basis because 
coronary artery disease did not manifest to a compensable 
degree within one year following his separation from service.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
coronary artery disease during the Veteran's period of 
service.  As there is no evidence of treatment for or 
complaints of problems related to coronary artery disease 
during service, the Board finds that a VA examination is not 
required in this case.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  Finally, there is no evidence establishing a 
medical nexus between military service and the Veteran's 
coronary artery disease.  Thus, service connection for same 
is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's coronary artery disease first manifested 
many years after his period of service and is not related to 
his service or to any incident therein.  The Board finds that 
the preponderance of the evidence is against the claim for 
service connection for coronary artery disease, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

As discussed above, the Board found that the Veteran's 
diabetes mellitus was not incurred in or aggravated by his 
military service, to include herbicide exposure, and that he 
is therefore not entitled to service connection for diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As the Veteran's 
diabetes mellitus is not a service-connected disease, it may 
not serve as a disorder entitling the Veteran to service 
connection for hypertension on a secondary basis.  The Board 
will therefore address the merits of the Veteran's claim on 
alternate bases.

The Veteran's service treatment records are negative for 
treatment or diagnosis of hypertension.  Because such was not 
diagnosed in service, the Board finds that there was no 
evidence of a chronic condition at separation.  38 C.F.R. § 
3.303(b).

The first indication of hypertension is in private treatment 
records dated in May 2001.  At that time, hypertension was 
included in the Veteran's problem list. 

There is no evidence in the Veteran's claims file indicating 
that his private physician found a relationship between 
hypertension and his period of service. 

The evidence of record reflects that the first notation as to 
hypertension is dated in May 2001, many years after 
separation from service.  The Veteran is thus not entitled to 
service connection on a presumptive basis because 
hypertension did not manifest to a compensable degree within 
one year following his separation from service.  
Additionally, in view of the lengthy period without evidence 
of treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
hypertension during the Veteran's period of service.  As 
there is no evidence of treatment for or complaints of 
problems related to hypertension during service, the Board 
finds that a VA examination is not required in this case.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no evidence establishing a medical nexus between 
military service and the Veteran's hypertension.  Thus, 
service connection for same is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's hypertension first manifested many years 
after his period of service and is not related to his service 
or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

As discussed above, the Board found that the Veteran's 
diabetes mellitus was not incurred in or aggravated by his 
military service, to include herbicide exposure, and that he 
is therefore not entitled to service connection for diabetes 
mellitus.  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  As the Veteran's 
diabetes mellitus is not a service-connected disease, it may 
not serve as a disorder entitling the Veteran to service 
connection for erectile dysfunction on a secondary basis.  
The Board will therefore address the merits of the Veteran's 
claim on alternate bases.

The Veteran's service treatment records are negative for 
treatment or diagnosis of erectile dysfunction.  The Board 
notes that the Veteran was treated, surgically, for a left 
varicocele during his period of service.  However, there is 
no record of erectile dysfunction.  Because such was not 
diagnosed in service, the Board finds that there was no 
evidence of a chronic condition at separation.  38 C.F.R. § 
3.303(b).

The first indication of erectile dysfunction is in private 
treatment records dated in May 2002.  At that time, one of 
the Veteran's private physicians stated that the Veteran had 
such condition.

There is no evidence in the Veteran's claims file indicating 
that his private physician found a relationship between 
erectile dysfunction and his period of service. 

The evidence of record reflects that the first notation as to 
erectile dysfunction is dated in May 2002, many years after 
separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of symptomatology, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
erectile dysfunction during the Veteran's period of service.  
As there is no evidence of treatment for or complaints of 
problems related to erectile dysfunction during service, the 
Board finds that a VA examination is not required in this 
case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no evidence establishing a medical nexus 
between military service and the Veteran's erectile 
dysfunction.  Thus, service connection for same is not 
warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's erectile dysfunction first manifested many 
years after his period of service and is not related to his 
service or to any incident therein.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for erectile dysfunction, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Retinopathy

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Private treatment records dated in June 2000 indicate that 
diabetic retinopathy was not present on eye examination.  
Private medical treatment records dated in June of 2002 
indicate that no diabetic changes were seen, and that 
diabetic retinopathy was not present on eye examination.  

In this case, there is no current medical evidence showing a 
diagnosis of diabetic retinopathy.  As there is no evidence 
establishing a current diagnosis of diabetic retinopathy, 
there cannot be a discussion as to whether there exists a 
medical nexus between military service and diabetic 
retinopathy.  Thus, service connection for same is not 
warranted.

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

The claim of entitlement to service connection for diabetes 
mellitus, to include as secondary to herbicide exposure, is 
reopened.

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

Service connection for a kidney disorder, to include as 
secondary to diabetes mellitus, is denied.

Service connection for bilateral peripheral vascular disease, 
to include as secondary to diabetes mellitus, is denied. 

Service connection for coronary artery disease, to include as 
secondary to diabetes mellitus, is denied. 

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as 
secondary to diabetes mellitus, is denied.

The claim of service connection for diabetic retinopathy must 
be denied by operation of law.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


